Title: John Quincy Adams to Thomas Boylston Adams, 9 August 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


					
						
							No: 9.
							Hirschberg. 9. August. 1800.
						
						Since our return to this place we have indulged ourselves with a few days of rest. The morning after we came back, I went over the lutheran church, which is the handsomest building in the town, & makes a conspicuous figure in all the views from the neighbouring hills. It is built in the shape of a cross, painted white, & roofed with red tile. These colours shew to great advantage here, as they contrast so well with the dark hue of the mountains, which always form the back ground of the scene. The church yard is spacious, & built almost entirely round with stone porches, within which are the family vaults of the inhabitants— The inscriptions upon the tomb stones are in great number, & generally long to tell the passenger that the person beneath was an honest linen trader— The most storied urn, can scarcely ever say so much— I have remarked here,

& in two, or three other church yards in this country a practice, which I had never observed elsewhere— A single tomb stone serves for a husband & wife; whichsoever of the two dies first, the inscription is made for both, only the date of the survivor’s death is left in a blank to be filled when the event happens.
						As the morning prayer was singing, within the church, just at the time of my stroll thither, I went in, & looked it over— The cielings are painted in a style of mediocrity with scenes of the resurection & ascension of Christ. On the two sides of the alter, are full length portraits of the Emperors Joseph. 1. & Charles. 6. who granted the permission for building this church, & round the walls, as is customary in lutheran churches, the pictures of all the clergymen, who have been its ministers, are hung.
						One of our visits since we returned has been to the painter Rheinardt, whom I have mentioned to you before— He paints annually two landscapes of remarkable views in Silesia, for the Academy of Sciences at Berlin. He has lately sent the two, which will appear at the next exhibition in the automn, & has now at home only two, or three partly finished pictures of his own. Ten of his Silesian views have been engraved & colored at Berlin; four of which I have taken, as they exhibit together the whole range of the Giant mountains. I hope one day to have the pleasure of shewing you upon them the remarkable spots we have visited.
						Yesterday afternoon, Mr Reinhardt went with us to Stohnsdorf, a village, with a chateau belonging to a count Reuss, & remarkable for two hills, from one of which there is one of those extensive, varied, & beautiful prospects, of which there seems to be in this country no end; & the other is curious for forming a sort of rocky labyrinth, in which enormous masses of granite seem as if they had been tumbled together in the most extraordinary positions, now forming a large cavern, where one rock, supported by others at various points serves as the roof of a chamber twenty feet square, & twelve feet high; now a sort of covered way, in which you pass in a narrow lane, between two vast rocks, over which another is laid like a bridge. These hills are called the Stangenbusch, & the Prudelberg.
						As we come home last evening, the sky was perfectly clear— The sun had sunk behind the hills to the westward of us, but still shot his level rays across the vallies between them, & as they fell upon the high mountains to the eastward painted their sides, with colours varying from deep purple to a light pink; so that while we ourselves were in the shades of evening, we could perceive them glowing in

the mild radiance of the luminary, which seemed to play round them with delight, & to quit them with reluctance. Such an enchantment of colouring I do not remember to have seen before—
					
					
						
							
								10. August. Sunday.
							
						
						Yesterday morning we went over the sugar refinery, which has existed here since 1787. It belongs to a company, & the property is devided into shares, which are held by the inhabitants of different towns & villages all along the mountains. In this district they have an extensive priviledge, & there is only one more establishment of the kind, in the province, which is at Breslau. The buildings employed in the business here were given to the company by the late king, & being upon a small elevation near the walls, are a great ornament to the town. They receive their raw sugar from Stettin & Hamburg, & refine quantities sufficient for the neighbourhood, but for exportation to a large amount. The principle curiosity they shewed us however, was a specimen of the new sugar produced from the beet, or turnip, which I have mentioned to you in a former letter— They have made here a few loaves of it, which in appearance is equal to the very finest sugar from the cane; but it is neither of so close a texture, nor so sweet to the taste— They sent about two months ago, two loaves of this sugar, as samples to the king, who returned them a very gracious letter of thanks, & an elegant gold medal, as a reward of their industry. The gentleman, who accompanied us, & who is one of the directors of the company assured us it was impossible to make this sugar under double the price, which that from the West Indies amounts to— From a quintal of the vegetable they can make only four pounds of fine sugar.
						We likewise made an excursion yesterday to Lähnhaus, the seat of a Baron Grünfeld, at two German miles from the town. It is situated upon a steep hill, from which we had some of the most beautiful prospects that have yet been exhibited to us. At the foot of the hill is a little town of Lahn, which you will find upon the map with the Boder winding round it. The seat itself is fitted up in the modern taste, with hot houses, & gardens, & arbours, & summer houses, and fountains, all which shew some taste in their arrangment, though nothing to be compared with a nobleman seat in England. On the summit of the hill behind the house, are the ruins of an old castle, the most romantically situated of any that I have seen. It was built about the year 1250, by Henry, the bearded, duke of Silesia, whose wife appears to be more celebrated than himself— Her name

was Hedwige, & she is known as a Saint in the Roman calender. The catholic church at Berlin, you know is dedicated to her— From the inscriptions on her pictures of which there are two here in the catholic church at Lähnhaus, it should seem she was sainted for having repeatedly gone up the hill on foot to hear mass there— At present the proprietor & all his vassels, consisting of the inhabitants of six villages in the neighbourhood are evangelics; but they are all obliged to hear mass said once a year in this church, which joins close upon the Baron’s House— Nor are the Lutherans suffered to make use of the church during the rest of the year— Nor even to say the service of the dead, who are buried in the yard round the building— Saint Hedwige one would think, would have been more charitable, if the story of the talking old servant, who went round the place with us, related, be true— According to him, she was that famous example of conjugal affection, of whom all the world has heard; who, upon the castle’ being taken a long siege, obtained leave of the enemy’s general to carry off her most precious effects, & under that denomination took upon her back, to the astonishment of both armies, & of all posterity,—her husband.
						This morning, I attended the religious service at the Lutheran church. The house was very full, chiefly with country people from the neighbourhood. The service was like what I had heard last Sunday at the village of Seydorf, & partakes at once of our manner in the congregational churches; of that used by the church of England, & of the roman catholic mass. The sermon was more than half an hour, & consisted of an exhortation not to murmur at the dispensations of Heaven. It was delivered with great distinctness & precision, without notes, but with so much method in the treatment of the subject as fully convinced that it had been studied before hand. The style & manner are very plain, without any flourish of oratory, or any grimace of action. There was a large proportion of singing in the service, & the whole congregation joined in it. This adds so much solemnity to these acts of devotion, that I wish the practice were adopted among ourselves.
						After church, we went by invitation of Mr Hesse, the gentleman, who accompanied us yesterday to the sugar refinery, & who is one of the principal merchants of the town, to dine at the public table at Warmbrunn. It is in a very elegant building erected within these two years for the accomodation of the company, who attend at the baths. The company at dinner amounted to about thirty persons, with none of whom we had any acquaintance, but all of whom we

found very civil & conversible. Twice a week, on Thursdays & Sundays they have balls, but the style of Society is such as cannot be very agreable to the Ladies. Next to the ballroom is an apartment as full of smoakers & smoak, as a dutch coffee house, & the door between the rooms is constantly open. On one side is a billiard room, & on the other is the den of the gamesters, all which is going on at the same time with the ball, which usually begins at five in the afternoon, & ends at nine, or ten. They are making great preparations at Warmbrunn, for the reception of the king & queen, who are expected there, this day week.
						After dinner, Mr Hesse took us with him to a bleachery of linen belonging to himself at an house in the country about a mile from Warmbrunn. He shewed us a couple of tubs each containing about four hundred pieces of linen, soaking in water with a misture of soap & potash, for they make no use of any acid here for the purpose. In these two tubs they usually keep the linen overnight, & in the daytime stretch it over a grass plot, near the house, to dry in the sun. The ground is fullowed, at distances equal to the width of the linen, the more effectually to drain off the moisture. After whitening a sufficient time it undergoes the process of fulling & of mangling, both of which are performed by water mills under the same roof.
						The materials of which the linen is composed usually pass through four distinct & separate hands before they come to the merchant for sale. The flax is raised by the peasant, on his own account, if he is the possessor of a farm, or of his lord, if he is in a state of vassalage. He breaks & combs the flax, & sells it in the state when it is ready for spinning, to the spinners, of whom the weavers in their turn purchase the thread, which after being wove passes to the bleachers. In general the bleacheries belong to the merchants themselves; but otherwise there is no connection other than that of byeer & seller, between the several trades employed in the work. With the most favorable weather a piece of linen cannot be fully whitened in less than ten weeks.
						A large proportion of their exports of linen, before the war, were to Cadix, from which they were shipped to the Spanish colonies. Since the blockade of Cadix, this trade has in a great measure been up. At present they send great quantities to Hamburg, & even to England, of which no small quantities goes to the United States. The exportation of linen from the whole province, amounts to a million sterling, annually, of which one quarter part is sent from Hirschberg.
						We had heard much before we left Berlin of Silesian hospitality,

& in general find the character well deserved. We have every where found the most obliging attentions, & the strongest disposition to satisfy in every respect our curiosity. In some instances this kindness has been carried so far as to become troublesome. But this is far from having been the case with the civilities of Mr Hesse, to which we had no sort of claim whatever. We happened accidently to meet him at Mr Rheinardt’s, when we went to see his paintings, & he recollected having once dined with me at Mr Schickler’s in Berlin, a year, or two ago. He has considered this as giving us a sufficient title to all his attentions, which from that time have been unceasing.
					
					
						
							Schmiedeberg. 12. August. Tuesday.
						
						Yesterday afternoon, we concluded to proceed upon our journey, & quitted not without reluctance the pleasant town of Hirschberg, where we have so agreably past a fortnight. The whole way hither, is over, a most romantic valley, through fields loaded with luxuriant harvests, interspersed with hills & vales, country seats & villages, & bounded on one side by the range of mountains, of which you have so often heard in these letters. The road is a turnpike not inferior to the best in England. These turnpikes, which extend all along the highway through what are called the mountain towns, were made by Frederic II, who treated this province as a favorite.
						Smiedeberg is a small city, containing between 3 & 4000, inhabitants. It is about a German mile in length, & consists of one street, in which there are many very handsome buildings; in both these respects it has a very considerable resemblance with the town of Salem in Massachusetts— The principal manufacturies here are of table linen, & of printed linen. I hope to give you some further account of them in my next. Your’s—
					
				